Citation Nr: 0704341	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  05-15 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to service connection for Dependents' 
Educational Assistance pursuant to 38 U.S.C.A. Chapter 35.  

3.  Entitlement to an initial disability evaluation greater 
than 30 percent for post-traumatic stress disorder (PTSD), 
for the purposes of accrued benefits.  

4.  Entitlement to service connection for tinnitus for the 
purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs
ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to October 
1968.  The veteran died in December 2003.  The appellant is 
the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


FINDINGS OF FACT

1.  The veteran died in December 2003.  The death certificate 
lists the cause of death as an acute myocardial infarct due 
to atherosclerotic coronary artery disease.  Hypertensive 
cardiovascular disease is listed as a significant condition 
contributing to the veteran's death.  

2.  At the time of his death, the veteran had two service-
connected disabilities:  PTSD rated as 30 percent disabling, 
and residuals of multiple shell fragment wounds to the right 
leg, rated as 10 percent disabling.  

3.  There is no nexus between the cause of the veteran's 
death and his period of active service or his service-
connected disabilities.  

4.  The veteran did not die of a service-connected disability 
or from permanent, total disability resulting from a service-
connected disability.

5.  The veteran's PTSD did not produce occupational and 
social impairment with reduced reliability and productivity.  

6.  The veteran did not have a diagnosis of tinnitus.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not established.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.5(a), 3.303, 3.312 (2006). 

2.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35 is not established.  38 
U.S.C.A. §§ 3501, 3510 (West 2002)

3.  The criteria for an initial 50 percent rating for PTSD 
for the purposes of accrued benefits have not been met.  38 
U.S.C.A. §§ 1155, 5107, 5121 (West 2002); 38 C.F.R. §§ 4.1-
4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 (2006).

4.  Service connection for tinnitus for the purposes of 
accrued benefits is not established.  38 U.S.C.A. §§ 1110, 
5107, 5121 (West 2002); 38 C.F.R. § 3.303, (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service-connected disabilities may be either 
the principal or contributory causes of death.  38 C.F.R. § 
3.312(a).  A disability is the principal cause of death if it 
was the immediate or underlying cause of death, or was 
etiologically related to the death.  38 C.F.R. § 3.312(b).  A 
disability is a contributory cause of death if it contributed 
substantially or materially to the cause of death, combined 
to cause death, or aided or lent assistance to producing 
death.  38 C.F.R. § 3.312(c).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant. 38 U.S.C.A. § 
5107(b).

The veteran had two service-connected disabilities, PTSD and 
residuals of shell fragment wounds.  The RO granted service 
connection for PTSD in a September 2002 rating decision and 
assigned a 30 percent evaluation.  In the same rating 
decision, the RO denied service connection for tinnitus.  The 
veteran filed a timely NOD and the RO mailed a statement of 
the case two days after the veteran died.  

The veteran died in December 2003.  The death certificate 
lists the cause of death as an acute myocardial infarct due 
to atherosclerotic coronary artery disease.  Hypertension is 
listed as a significant condition that contributed to the 
veteran's death.  

The appellant contends that the veteran's PTSD contributed to 
his hypertension, which contributed to his death.  The 
appellant submitted a September 2004 letter from Dr. R. M., 
which stated that the veteran's PTSD "could have very likely 
contributed to his hypertension."  Dr. R. M. stated that it 
is well documented that stress is an associated factor for 
elevated blood pressure, and that the veteran's PTSD caused 
high stress on a daily basis.  

The Board finds that Dr. R. M.'s letter provides very limited 
evidence in favor of the appellant's claim.  In this case, 
even prior to the Board receiving the medical opinion of Dr. 
M., the VA would not dispute the fact that PTSD "could 
have" caused the veteran's hypertension.  However, the 
critical issue in this case is whether it is at least as 
likely as not that the PTSD caused hypertension, and the 
hypertension caused the veteran's death. 

In November 2004, the RO submitted the veteran's claims 
folder to a VA physician for an opinion as to whether the 
veteran's PTSD caused his hypertension.  The examiner 
reviewed the veteran's medical records and stated that 
"essential hypertension" was a very common medical 
condition in males in the United States.  The examiner 
concluded that it was "more likely" that the veteran's 
hypertension was "essential in nature and not due to a 
specific etiology."  The examiner stated that essential 
hypertension was much more common than hypertension being 
aggravated by PTSD.  It was the examiner's opinion that  it 
was "more likely than not" that the veteran's hypertensive 
cardiac disease that contributed to his death was related to 
hypertension of an essential variety, meaning that there was 
no cause to the hypertension, rather than it being caused by 
PTSD.  

The Board finds that the November 2004 VA medical opinion is 
entitled to more probative weight than the letter from Dr. R. 
M.  The November 2004 examiner considered the possibility 
that PTSD "could have" contributed to the veteran's 
hypertension, but then explained how essential hypertension 
was common in males the same age as the veteran.  Dr. R. M. 
simply stated that it is "well documented" that stress is 
an associated factor for high blood pressure, but did not 
state what documents supported such an association and 
indicate a belief that, in fact, the veteran's death was 
caused by his PTSD.  

Generally, service connection is warranted for a disability 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  Service connection will be 
rebuttably presumed for certain chronic diseases (such as 
hypertension) that are manifest to a compensable degree 
within the year after active duty .  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
 
Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the Court in the case of Allen v. Brown, 7 Vet. 
App. 439 (1995).  The holding in that case has been binding 
on VA since it was issued in 1995.  Thus, the regulatory 
provisions added by 38 C.F.R. § 3.310(b) simply conform VA 
regulations to the court's decision, the holding of which has 
been applicable during the entire period of this appeal.

The veteran never filed a claim for service connection for 
hypertension.  He was diagnosed with hypertension in 
September 2003, over thirty years after leaving active 
military service.  The Board must note the lapse of many 
years between the veteran's separation from service and the 
first treatment for the claimed disorder.  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The veteran's service medical records (SMRs) are completely 
negative for any diagnosis of or treatment for hypertension 
and his post-service medical records do not provide a link 
between his period of active service and hypertension.  The 
Board finds that the post-service medical record, indicating 
no association between PTSD and the disorder at issue, 
provides evidence against a finding that there is a 
connection between the two disorders. 

The Board finds that the preponderance of the evidence is 
against direct service connection for hypertension.  
38 U.S.C.A. § 5107(b).   

In summary, the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veterans' death, as there is no evidence to support direct 
service connection for hypertension and the evidence against 
PTSD being a contributing factor to the veteran's 
hypertension outweighs the evidence in favor of such a 
connection.  The appeal is denied.  

Chapter 35 of 38 U.S.C.A. provides for educational assistance 
for all eligible persons.  38 U.S.C.A. § 3510.  Generally, an 
eligible person is a child or surviving spouse of a person 
who died of a service-connected disability; or a child or 
spouse (or surviving spouse) of a person has (or died from) 
permanent, total disability resulting from a service-
connected disability.  38 U.S.C.A. § 3501(a).

In this case, at the time of his death, the veteran had a 
combined disability evaluation of 40 percent.  Therefore, he 
had no permanent, total service-connected disabilities.  As 
discussed above, the evidence does not show that the veteran 
died from a service-connected disability.  Accordingly, the 
appellant is not an eligible person as defined by statute for 
purposes of establishing entitlement to Dependents' 
Educational Assistance.  Accordingly, the claim must be 
denied for lack of legal merit.  See Cacalda v. Brown, 9 Vet. 
App. 261 (1996) (where law is dispositive, not evidence, the 
appeal should be terminated for lack of legal merit or 
entitlement).  

Periodic monetary benefits to which a veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death, and due and unpaid 
shall be paid to the surviving spouse.  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000(c) (2005).  The entitlement of the accrued 
benefits claimant is derived from the veteran's entitlement, 
and the accrued benefits claimant cannot be entitled to a 
greater benefit than the veteran would have received had he 
lived.  Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994).

The Board notes that the statute was amended in January 2003 
to eliminate a two-year restriction on the payment of accrued 
benefits.  The revision to the statute applies only to deaths 
occurring on or after the date of enactment, which was 
December 16, 2003.  See the Veterans Benefits Act of 2003, 
Pub. L. No. 108-183,  § 104, 117 Stat. 2651 (Dec. 16, 2003).  
Because the veteran's death occurred on December 16, 2003, 
the appellant's claim must be considered under the revised 
version of 38 U.S.C.A. § 5121(a).

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the appellant, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The appellant asserts that the veteran was entitled to a 
higher rating for his service-connected PTSD, which was 
evaluated as 30 percent disabling under DC 9411, PTSD.  
38 C.F.R. § 4.130.  The diagnostic criteria set forth in The 
American Psychiatric Association: Diagnostic And Statistical 
Manual Of Mental Disorders, (4th ed. 1994) (DSM- IV) for 
mental disorders have been adopted by the VA.  38 C.F.R. 
§ 4.125.  

According to the DSM-IV criteria, a 30 percent rating is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to symptoms such as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).  

The next higher rating of 50 percent is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

In July 2002, the veteran underwent a VA PTSD examination.  
Prior to the examination, the veteran had not been 
hospitalized for a psychiatric disorder.  He had a 
prescription for valium, which he stopped taking in 1986.  
The veteran reported experiencing PTSD symptoms since his 
return from Vietnam, but that they were exacerbated by the 
terrorist attack on September 11, 2001.  The veteran was 
drafted into the military and served as an infantryman in 
Vietnam.  He participated in combat against the enemy and 
sustained shrapnel wounds.  

After returning from Vietnam, the veteran went directly back 
to work in a factory.  He reported having difficulty getting 
along with people.  He stated that he was irritable and that 
his temper was bad.  The veteran had been married four times; 
the appellant is the veteran's fourth wife.  The veteran 
stated that his first three wives were not understanding or 
supportive of him, but he acknowledged that he was not 
communicative.  The veteran described the appellant as 
supportive and understanding, but that she was considering 
leaving him if he did not seek treatment for his PTSD 
symptoms.  

The veteran denied incidences of domestic violence.  He had 
custody of his adolescent children from his second marriage.  
The veteran had three grandchildren.  He saw his children and 
grandchildren approximately weekly.  Occasionally, his 
grandchildren made him anxious.  He did not attend family 
gatherings because large crowds made him nervous.  The 
veteran felt he could only discuss his experiences in Vietnam 
with other Vietnam veterans.  

The veteran worked at two factories for his entire life.  He 
generally found his bosses to be supportive of his problems.  
The veteran did not report any problems at his job other than 
a general difficulty getting along with people.  Such a fact 
provides evidence against this claim as the critical issue in 
this case is the industrial impact his PTSD causes on his 
ability to function.   

The veteran was involved with his local Veterans of Foreign 
Wars (VFW) post and spent approximately two evenings a week 
there.  He was an officer at the VFW post.  He said the VFW 
activities kept him occupied and that he enjoyed the 
camaraderie.  He also attended reunions of his infantry unit.  
He stated that he could feel close to other Vietnam combat 
veterans.  

The veteran reported nightmares two or three times per week.  
He did not like eating in restaurants where he could not sit 
with his back to a wall.  The veteran reported an incident 
after September 11, 2001, where he heard an airplane fly low 
over his house and he ran outside with his rifle.  He 
reported that large groups sometimes caused him to sweat and 
made his heart beat faster.  

Upon examination, the veteran was neatly and appropriately 
dressed.  His affect was "somewhat subdued" with 
appropriate full range affect that could be described as 
mildly dysphoric.  There was no impairment of thought process 
or communication.  Delusional material was not observed.  Eye 
contact and interaction with the examiner was good and the 
veteran was "quite loquacious."  The veteran admitted to 
transient suicidal thoughts without intent.  He denied 
homicidal ideation.  He was oriented to person, place, and 
time but complained about forgetting where he placed things.  
The examiner did not observe memory loss.  There were no 
obsessive compulsive behaviors noted.  The veteran's rate and 
flow of speech were normal.  He described agoraphobia with 
panic, depressed mood, irritability, and nightmares.  

The examiner diagnosed the veteran with PTSD and stated that 
he had been able to maintain employment primarily because he 
worked by himself.  The examiner stated that the veteran 
limited some of his social involvement which did not involve 
activities or conversations with other combat veterans.  The 
examiner concluded that the veteran could benefit from 
treatment in a combat PTSD program.  

The only other medical evidence of record for PTSD is a 
September 2004 letter from Dr. R. M. which referred to the 
veteran's PTSD as "severe."

The appellant submitted a statement in August 2003 that the 
veteran was nervous all the time, and that he had severe mood 
swings.  She stated that he did not sleep well and that he 
paced a lot.  The veteran's daughter also submitted a 
statement.  She did not think she was close to her father 
because he was emotionally unavailable.  However, she felt 
that since she became an adult and was aware of PTSD, her 
relationship with him improved.  

The Board finds that the facts and examination cited above 
provide evidence against an increased rating for PTSD.  The 
evidence discussed above does not show that the veteran had 
occupational and social impairment with reduced reliability 
and productivity.  The evidence showed that he did not have 
flattened affect, speech disorders, or weekly panic attacks.
 
Despite the veteran having been married three times, his 
marriage to the appellant lasted longer than the veteran's 
other three marriages.  The veteran married the appellant in 
1986 and they were married for almost 20 years before the 
veteran died.  The next longest of the veteran's marriages 
was 13 years.  The other two marriages lasted two and three 
years.  The veteran saw his children and grandchildren weekly 
even though his young grandchildren occasionally made him 
nervous.  The veteran did not report any problems in his 
relationships with his children.  His daughter reported a 
difficult relationship, but also stated that it had improved 
slightly over the years.  There is no evidence that the 
veteran had problems at work.  The veteran was active in his 
local VFW, was a VFW officer, and attended VFW events.  He 
attended reunions with men he served with in Vietnam.  

The fact that the veteran has problems as the result of PTSD 
is clear; however, if he did not, there would have been no 
basis to have awarded the veteran a 30 percent evaluation.  
If fact, the difficulties the veteran had appear to clearly 
fit into the criteria for a 30 percent evaluation, providing 
evidence against this claim and against a finding that the 
PTSD was "severe".

The Board finds that the post-service medical record, 
overall, provides evidence against this claim, indicating 
that his condition was stable, if not improving over the 
years. 

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's PTSD did not more 
closely approximate a 50 percent rating.  38 C.F.R. 
§ 4.7.  Therefore, the preponderance of the evidence against 
this claim.  38 C.F.R. § 4.3.  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a 50 percent 
evaluation have not been met at any time to warrant a staged 
rating.  Simply stated, the Board does not find evidence that 
the veteran's disability evaluation should be increased for 
any separate period based on the facts found during the 
appeal period.  The evidence of record from the day the 
veteran filed his claim to the present supports the 
conclusion that he was not entitled to increased compensation 
during any time within the appeal period.  

With regard to the appellant's claim for service connection 
for tinnitus for the purposes of accrued benefits, the 
criteria for establishing service connection are described 
above.  The first requirement for any service connection 
claim is competent evidence of existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  There is no evidence of record to 
indicate that the veteran had tinnitus.  His SMRs do not show 
a diagnosis of, or treatment for, tinnitus during service.  
In fact, a September 2003 emergency room note shows that the 
veteran did not have tinnitus.  As the veteran did not have a 
diagnosis of tinnitus, he did not have a disability for VA 
purposes and the appellant's claim must be denied.  The 
service and post-service medical record, overall, is found to 
provide evidence against this claim. 

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in April 2004, the RO advised the appellant of the 
evidence needed to substantiate her claims and explained what 
evidence VA was obligated to obtain or to assist the 
appellant in obtaining and what information or evidence the 
appellant was responsible for providing.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The April 2004 VCAA 
letter does specifically ask the appellant to provide any 
evidence in her possession that pertains to the claim. Id. at 
120-21.  

The Board finds that any deficiency in the notice to the 
appellant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board notes that the appellant was not informed that 
disability ratings and effective dates would be assigned if 
her claims were granted.  However, since the appellant's 
claims are being denied, no disability ratings or effective 
dates will be assigned.  Therefore there can be no 
possibility of any prejudice to the appellant.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, private medical records, 
and VA examinations.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained regarding the service connection issue.  However, 
the Board finds that the evidence, discussed above, for 
example, which indicates that the veteran did not receive 
treatment for tinnitus during service and did not have a 
diagnosis of tinnitus, warrants the conclusion that a remand 
for an opinion based on review of the claims folder is not 
necessary to decide the claim.  See 38 C.F.R.  § 3.159 (c)(4) 
(2005).  As service and post-service medical records provide 
no basis to grant these claims, and provide evidence against 
the claims, the Board finds no basis for another VA opinion 
to be obtained.


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to Dependents' Educational Assistance pursuant to 
38 U.S.C.A. Chapter 35 is denied.  

A higher initial evaluation for PTSD for accrued benefits 
purposes is denied.  

Service connection for tinnitus for accrued benefits purposes 
is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


